Citation Nr: 0508893	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  99-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, status post compression injury, rated as 10 
percent disabling, effective March 12, 1998 through December 
29, 1999.

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, status post compression injury, rated as 20 
percent disabling, effective December 30, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  That decision granted a 10 percent 
disability rating for degenerative disc disease, L5-S1, 
effective March 12, 1998.  Subsequently, in a January 2000 
supplemental statement of the case (SSOC), a 20 percent 
disability rating was assigned for the veteran's back 
disorder, effective December 30, 1999.

The Board remanded the claim in February 2004 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Since March 12, 1998, degenerative disc disease, L5-S1, 
status post compression injury, has been productive of 
moderate limitation of motion and with no noted neurological 
deficits.

3.  As of September 2003, degenerative disc disease, L5-S1, 
status post compression injury, did not include 
manifestations that could be characterized as favorable 
ankylosis of the entire thoracolumbar spine.

CONCLUSION OF LAW

Effective March 12, 1998, degenerative disc disease, L5-S1, 
status post compression injury, is 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
April 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to increased ratings for the disorder 
at issue.  The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The October 
2004 SSOC provided the veteran with both sets of changes to 
the criteria.  The VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
September 1998, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in April 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and appeared before a hearing officer at a hearing held in 
May 1999.  He was afforded VA examination, and the 
examination reports include opinions regarding the severity 
of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran sustained a 
lumbosacral strain on a parachute jump in March 1976.  He was 
treated conservatively and seen several times on sick call.

A March 1977 rating decision granted service connection for 
chronic low back strain and assigned an initial 
noncompensable rating.

A March 1997 letter from the veteran's private chiropractor 
noted he was treating the veteran for, among other disorders, 
a low back condition.  He stated that the veteran's low back 
condition was a biomechanical concern and an intervertebral 
disc herniation problem.

A May 1998 VA examination report noted that the veteran 
complained of pain in his low back with occasional shooting 
pains down his left lower extremity.  On examination, there 
were no tension signs with straight leg raising test 
bilaterally.  The veteran's back was mildly tender to 
palpation.  He had 90 degrees of flexion, 18 degrees of 
extension, 20 degrees of right and left lateral bending and 
25 degrees of right and left lateral rotation.

The veteran testified before a hearing officer at a hearing 
held at the RO in May 1999.  He stated that he was seeking 
treatment for his back from a chiropractor.  He reported that 
he could not bend over without pain in his back.  He also 
noted that standing for long periods of time caused pain.  
The veteran testified that he sometimes got muscle spasms in 
his back.  He also indicated the pain sometimes spread to his 
left leg.  The veteran indicated that the last time he had 
been seen by VA was for his compensation examination.  He 
stated that he had not expressed his symptoms well to the 
examiner.

A December 1999 VA examination report noted that the veteran 
reported daily back pain.  The veteran reported that, 
approximately ten times per year, his pain increases to the 
point he cannot get out of bed.  On examination, forward 
flexion was 60 degrees with pain in the arc of motion between 
30 and 60 degrees.  He had 10 degrees of extension with pain 
at 10 degrees.  He had 50 degrees of side-to-side bend with 
pain at that extreme and 20 degrees of rotation, with pain at 
the maximum rotation as well.  The veteran was able to heel-
toe walk.  He had 5/5 motor strength for all major muscle 
groups of the lower extremities.  Achilles and patellar 
reflexes were 2/4 and symmetric with down going Babinski and 
5/5 extensor hallucis longus.  Pedal pulses were intact and 
there was negative straight leg raise.  The examiner noted 
that there was excess fatigability evidenced by the veteran's 
limited ability to sit, stand or ambulate.  There was no 
incoordination at that time.

A May 2004 VA examination report noted that the veteran's 
claims folder was reviewed prior to the examination.  The 
veteran reported that his pain was localized to the low back 
and the mid back areas.  He noted it radiated up the neck and 
down the posterolateral aspect of the thigh to the ankle 
during exacerbations.  The veteran indicated that he was very 
careful how he moved, because certain activities could 
precipitate muscle spasms that require several days to a week 
of bed rest.  The veteran reported he had experienced two 
such episodes in the preceding months.  On examination, the 
veteran was able to walk on his tiptoes and heals, but there 
was marked spasm of the paravertebral muscles and tenderness 
in the thoracolumbar spine.  Forward flexion was 40 degrees.  
Extension was 10 degrees.  Lateral flexion was 10 degrees.  
Rotation was 20 degrees.  Pain was noted at the end range of 
all movements, but especially with extension and rotation to 
the right.  Repetitive movement of the back did not restrict 
range of motion and did not produce fatigability, but the 
veteran had increased pain at the end of each maneuver.  
Straight leg raising was 40 degrees bilaterally with marked 
tightness of the hamstring muscle.  Reflexes were normal.  No 
objective sensory deficits or weakness in the muscles was 
noted.  Dorsalis pedis pulsations were normal.

A May 2004 letter from the veteran's private chiropractor 
indicated that he had been treating the veteran for 
complaints in his low back since 1979.  He stated that the 
veteran continued to receive periodic treatment, with his 
last visit occurring in March 2004.  The private chiropractor 
noted that, at that time, the veteran had been in bed for 
approximately one week due to his most recent exacerbation.  
He noted that the veteran's exacerbations occur approximately 
four to five times per year with a one to two week duration.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

As noted above, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  The Board notes that the amendments 
made in 2002 addressed intervertebral disc syndrome, which 
would apply to the veteran's cervical spine disorder.  The 
Board will lay out both the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
a 20 percent evaluation when limitation of motion was 
moderate and a 30 percent evaluation when it was severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warranted a 60 percent rating.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
- 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1). "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
Board notes that it laid out the criteria under the general 
rating formula for diseases and injuries to the spine above.  
The regulation, however, left out the part of that regulation 
that states the normal ranges of motion of the thoracolumbar 
spine and the combined range of motion of the thoracolumbar 
spine.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 at Note (1).  The 
combined range of motion of the cervical spine is 240 
degrees.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records. 38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Evaluation in excess of 10 percent prior to December 30, 1999

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of 20 percent prior 
to December 29, 1999.  Considering the veteran's service-
connected lumbar disorder under the former criteria, the 
evidence shows that this disorder is productive of moderate 
limitation of motion.  While not stated under the former 
criteria, the normal range of motion of the lumbar spine is 
90 degrees of flexion, 30 degrees of extension and lateral 
flexion and 30 degrees for rotation.  The May 1998 VA 
examination report noted that the veteran's flexion was to 90 
degrees, while extension was 18 degrees.  Rotation was 25 
degrees.  Finally, lateral bending was 20 degrees 
bilaterally.  The Board finds that the level of disability 
portrayed in the May 1998 VA examination report more nearly 
approximates at least moderate limitation of motion.  
Accordingly, a 20 percent rating is warranted under the old 
criteria.

A higher rating is not warranted under the old criteria as 
the May 1998 VA examination report, and any other evidence 
developed during the pertinent time frames,  does not suggest 
limitation of motion which reasonably approximates 
"severe."  Moreover, the evidence of record prior to 
December 29, 1999, does not suggest that the veteran's 
intervertebral disc syndrome is severe with recurring attacks 
and intermittent relief such as would warrant a 40 percent 
rating under Diagnostic Code 5293.

Evaluation in excess of 20 percent as of December 30, 1999

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 20 percent as of December 
30, 1999.  Considering the veteran's disability under 
Diagnostic Code 5292, the clinical evidence of record as 
developed during the pertinent time frames in question does 
not demonstrate severe limitation of motion.  The ranges of 
motion recorded in both the December 1999 and May 2004 VA 
examination reports do not indicate limited motion such that 
a 30 percent rating for "severe" limitation of motion is 
warranted in this instance.  Considering the veteran's lumbar 
spine disorder under the former criteria for Diagnostic Code 
5293, the evidence does not establish that the veteran meets 
the criteria for "severe" intervertebral disc syndrome.  
The veteran does not, as such, have the neurological findings 
to support the grant of a 40 percent evaluation under 
Diagnostic Code 5293.  The December 1999 VA examination 
report noted that Achilles and patellar reflexes were 2/4 and 
symmetric with down going Babinski and 5/5 extensor hallucis 
longus.  Pedal pulses were intact and there was negative 
straight leg raise.  The May 2004 VA examination report 
stated that reflexes were normal and no objective sensory 
deficits or weakness was noted in the muscles.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran has severe intervertebral cervical disc syndrome with 
recurring attacks and intermittent relief such as to warrant 
a 40 percent evaluation.

Considering the veteran's disability under the amended 
criteria, it would still warrant no more than a 20 percent 
evaluation. In order to warrant more than a 20 percent 
evaluation under these criteria, the evidence would have to 
show favorable ankylosis of the entire thoracolumbar spine; 
this is clearly not shown.  Considering the veteran's 
disability under the amended criteria for intervertebral disc 
syndrome, the disability would not warrant an evaluation in 
excess of 20 percent.  The veteran has reported 
incapacitating episodes related to his lumbar spine disorder.  
However, such incapacitating episodes have been reported as 
having a duration of one to two weeks, not the four to six 
week duration necessary for an increased rating under these 
criteria.  Thus, whether applying the former or the amended 
criteria, the disability would warrant no more than a 20 
percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The May 2004 
VA examination report specifically noted that the veteran's 
back disorder did not result in excess fatigability.  Pain 
was noted at the end range of all his movements.  Such 
symptoms are contemplated in the 20 percent rating currently 
assigned.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's lumbar disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a 20 percent rating for degenerative disc 
disease, L5-S1, status post compression injury, effective 
March 12, 1998 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an increased rating for degenerative disc 
disease, L5-S1, status post compression injury, rated as 20 
percent disabling, effective December 30, 1999, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


